                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

JIMMY ASHLEY                                                             PETITIONER


v.
                            Case No. 3:18-cv-00224 BSM

NOAH, LLC                                                                 DEFENDANT



                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 3rd day of October 2019.




                                                 UNITED STATES DISTRICT JUDGE
